Exhibit 10.1

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made effective as of July 2, 2007 (the “Effective Date”), by and between
Northstar Neuroscience, Inc. (“Northstar”) and John S. Bowers Jr. (“Employee”).
This Agreement replaces and supersedes the Executive Employment Agreement dated
May 10, 2006, by and between Northstar and Employee (the “Prior Agreement”).

The parties agree as follows:

1. Employment. Northstar has employed Employee since February 16, 2004. Employee
has requested that Northstar provide him with additional benefits provided in
this Agreement, and Employee hereby accepts continued employment upon the terms
and conditions set forth herein.

2. Duties.

2.1 Position. Employee is employed as President and Chief Executive Officer,
reporting to the Northstar Board of Directors (the “Board”), and shall have such
duties and responsibilities consistent with such position as may be reasonably
assigned from time to time.

2.2 Best Efforts; Full-time. Employee shall faithfully and diligently perform
all duties assigned to him. Employee will expend his best efforts on behalf of
Northstar, and will abide by all policies and decisions made by Northstar, as
well as all applicable federal, state and local laws, regulations or ordinances.
Employee will act in the best interest of Northstar at all times. Employee shall
devote his full business time and efforts to the performance of his assigned
duties for Northstar, unless Employee notifies Northstar in advance of his
intent to engage in other paid work and receives Northstar’s express written
consent to do so.

2.3 Covenant Not to Compete. Except with the prior written consent of Northstar,
Employee will not, during the term of this Agreement and for a period of twelve
(12) months after the termination of this Agreement, compete with Northstar,
either directly or indirectly, in any manner or capacity, as advisor, principal,
agent, affiliate, promoter, partner, officer, director, employee, shareholder,
owner, co-owner, consultant, or any member of any association or otherwise, in
any phase of the business, including without limitation, the developing,
manufacturing and/or marketing of products or services that are in the same
field of use or that otherwise compete with the products or services or proposed
products or services of Northstar.

2.4 Work Location. Employee’s principal place of work shall be located in
Seattle, Washington, or such other location as the parties may agree from time
to time.

3. Term. The term of this Agreement shall begin on the Effective Date and shall
continue until it is terminated pursuant to Section 7 herein (the “Term”).

4. Compensation.

4.1 Base Salary. As compensation for Employee’s performance of his duties
hereunder, Northstar shall pay to Employee a base salary of two hundred eighty
five thousand dollars ($285,000) per year, payable in accordance with
Northstar’s normal payroll practices, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions.



--------------------------------------------------------------------------------

4.2 Performance and Salary Review. Northstar may periodically review Employee’s
performance. Adjustments to salary or other compensation, if any, will be made
by Northstar in its sole and absolute discretion.

4.3 Employment Taxes. All of Employee’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by Northstar.

5. Customary Fringe Benefits. Employee will be eligible for all customary and
usual fringe benefits generally available to senior executives of Northstar,
subject to the terms and conditions of Northstar’s benefit plan documents.
Northstar reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Employee.

6. Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties on
behalf of Northstar. To obtain reimbursement, expenses must be submitted
promptly, with appropriate supporting documentation, in accordance with
Northstar’s policies.

7. Termination.

7.1 At-Will Employment. Either Employee or Northstar shall have the right to
terminate the employment relationship at any time, with or without cause or
advance notice. It is expressly understood that the employment relationship is
at-will, and nothing in this Agreement alters such at-will employment
relationship. Any change to this at-will employment relationship must be by a
separate, specific, written agreement signed by Employee and an authorized
representative of Northstar.

7.2 Termination for Cause by Northstar. Northstar may terminate Employee’s
employment immediately at any time for Cause, with or without advanced notice.
For purposes of this Agreement, “Cause” is defined as a good faith determination
of the Board, in its sole and absolute discretion, of any of the following:
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Employee; (b) Employee’s material breach of this
Agreement or the confidentiality, inventions and noncompetition agreement
between Northstar and Employee (the “Confidentiality Agreement”); (c) Employee’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (d) Employee’s willful
or habitual neglect of duties; (e) Employee’s failure to perform the essential
functions of his position, with or without reasonable accommodation, due to a
mental or physical disability; (f) sustained unsatisfactory performance; or
(g) Employee’s death. In the event Employee’s employment is terminated in
accordance with this Section 7.2, Employee shall be entitled to receive only
unpaid base salary at the rate then in effect, any bonus then earned and
payable, if applicable, and accrued and unused paid time off, each prorated to
the date of termination, and Northstar shall have no further or other
obligations to Employee pursuant to this Agreement.

7.3 Termination Without Cause or Resignation for Good Reason Prior to a Change
in Control. In the event that, prior to a Change in Control (as defined in the
Northstar 2006 Performance Incentive Plan (the “2006 Plan”)), Employee is
terminated other than for Cause or Employee resigns prior to a Change in Control
as a result of either: (i) a material adverse change both in Employee’s duties
and title, without Employee’s consent, as measured against Employee’s title and
duties immediately prior to such change; or (ii) the office at which Employee is
required to report is relocated by more than fifty (50) miles from Northstar’s
present location, without Employee’s consent (each, a “Good Reason”), Employee
will receive Employee’s base salary then in effect and accrued, any bonus then
earned and payable, if applicable, and unused paid time off, each prorated to
the date of termination or resignation, and, subject

 

2



--------------------------------------------------------------------------------

to the last sentence of this Section 7.3: continuation of his base salary for a
period of twelve (12) months from the date of termination or resignation,
payable in accordance with Northstar’s regular payroll cycle; vesting of an
additional twelve (12) months of Employee’s stock options from date of
termination or resignation; and should Employee timely elect COBRA insurance
continuation coverage, reimbursement at a rate equal to the amount contributed
by Northstar for his insurance coverage premium effective as of the date of
termination or resignation for twelve (12) months following termination or
resignation. Employee’s receipt of the severance, vesting and COBRA benefits set
forth in this Section 7.3 are subject to Employee: (a) complying with all
surviving provisions of this Agreement as specified in Section 12.7 below; and
(b) executing a full general release in a form acceptable to Northstar,
releasing all claims, known or unknown, that Employee may have against Northstar
or its officers, directors, employees or agents arising out of or any way
related to Employee’s employment, termination or resignation of employment with
Northstar. For avoidance of doubt, Employee’s voluntary termination of
employment other than for Good Reason will not give rise to any rights under
this Agreement.

7.4 Termination Without Cause or Resignation for Good Reason Following a Change
in Control. In the event that, within twelve (12) months following a Change in
Control, Employee is terminated other than for Cause or Employee resigns for
Good Reason, Employee will receive Employee’s base salary then in effect, any
bonus then earned and payable, if applicable, and accrued and unused paid time
off, each prorated to the date of termination or resignation, and, subject to
the last sentence of this Section 7.4: continuation of his base salary for a
period of twelve (12) months from the date of termination or resignation,
payable in accordance with Northstar’s regular payroll cycle; full acceleration
of all of the then-unvested shares subject to stock options held by the
Employee; and should Employee timely elect COBRA insurance continuation
coverage, reimbursement at a rate equal to the amount contributed by Northstar
for his insurance coverage premium effective as of the date of termination or
resignation for twelve (12) months following termination or resignation.
Employee’s receipt of the severance, vesting and COBRA benefits set forth in
this Section 7.4 are subject to employee: (a) complying with all surviving
provisions of this Agreement as specified in Section 12.7 below; and
(b) executing a full general release in a form acceptable to Northstar,
releasing all claims, known or unknown, that Employee may have against Northstar
or its officers, directors, employees or agents arising out of or any way
related to Employee’s employment, termination or resignation of employment with
Northstar.

7.5 280G and 409A. If, due to the benefits provided under this Section 7,
Employee is subject to any excise tax due to characterization of any amounts
payable under this Section 7 as excess parachute payments pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
gross amount payable in cash under this Section 7 will be reduced (to the least
extent possible) in order to avoid any “excess parachute payment” under
Section 280G(b)(1) of the Code. Northstar agrees to pay Employee an amount equal
to 20 percent (20%) of any severance payment that is subject to the additional
tax imposed by Section 409A of the Code (excluding the payment described in this
sentence) (the “Gross-Up Payment”). Northstar will make the Gross-Up Payment at
the same time it makes the first severance payment hereunder. If requested by
Employee, the parties shall amend or modify this Agreement in order to comply
with the provisions of Section 409A of the Code (including any amendment or
replacement of such section), to the extent applicable.

8. No Conflict of Interest. During the term of Employee’s employment with
Northstar and during any period Employee is receiving payments from Northstar,
Employee must not engage in any work, paid or unpaid, that creates an actual or
potential conflict of interest with Northstar, as may be determined by Northstar
in its sole and absolute discretion. If Northstar believes such a conflict
exists during the term of this Agreement, Northstar may ask Employee to choose
to discontinue the other work or resign employment with Northstar. If Northstar
believes such a conflict exists during any period in which Employee is receiving
payments pursuant to this Agreement, Northstar may ask Employee to choose to

 

3



--------------------------------------------------------------------------------

discontinue the other work or forfeit the remaining severance and other payments
under this Agreement. In addition, Employee agrees not to refer any client or
potential client of Northstar to competitors of Northstar, without obtaining
Northstar’s prior written consent, during the term of Employee’s employment and
during any period in which Employee is receiving payments from Northstar
pursuant to this Agreement.

9. Non-Solicitation; Non-Hire.

9.1 Non-Solicitation of Customers or Prospects. Employee acknowledges that
information about Northstar’s customers is confidential and constitutes trade
secrets. Accordingly, Employee agrees that during the Term of this Agreement and
for a period of one (1) year after the termination of this Agreement, Employee
will not, either directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage Northstar’s relationship with
any of its customers or customer prospects by soliciting or encouraging others
to solicit any of them for the purpose of diverting or taking away business from
Northstar.

9.2 Non-Solicitation and Non-Hire of Northstar’s Employees. Employee agrees that
during the Term of this Agreement and for a period of one (1) year after the
termination of this Agreement, Employee will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Northstar’s business by soliciting, encouraging, attempting to hire or
hiring any of Northstar’s employees or causing others to hire any of Northstar’s
employees or solicit or encourage any of Northstar’s employees to discontinue
their employment with Northstar.

10. Mutual Non-Disparagement. Employee will not, during the term of this
Agreement or after the termination hereof, disparage Northstar, its products,
services, agents or employees. Northstar will not, during the term of this
Agreement or after the termination hereof, disparage Employee.

11. Injunctive Relief. Employee acknowledges that Employee’s breach of the
covenants contained in Sections 2.3 and 8 through 10 (collectively “Covenants”)
would cause irreparable injury to Northstar and agrees that in the event of any
such breach, Northstar shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security.

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Northstar under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Northstar. Employee shall not be entitled to assign any of
Employee’s rights or obligations under this Agreement.

12.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statute at issue, if any, authorizes the award of attorneys’ fees to
the prevailing party.

12.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

4



--------------------------------------------------------------------------------

12.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Employee Acknowledges that Employee has had an opportunity to review and revise
the Agreement and have it reviewed by legal counsel, if desired, and, therefore,
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

12.6 Governing Law. The parties agree that this Agreement, and any disputes
arising under this Agreement, will be governed by and construed in accordance
with the laws of the state of Washington, without giving effect to any conflict
of laws principle to the contrary. The parties agree that venue for any dispute
arising under this Agreement will lie exclusively in the state or federal courts
located in King County, Washington, and the parties irrevocably waive any right
to raise forum non conveniens or any other argument that Washington is not the
proper venue. The parties irrevocably consent to personal jurisdiction in the
state and federal courts of the state of Washington.

12.7 Survival. Sections 2.3 (“Covenant Not to Compete”), 7 (“Termination”), 8
(“No Conflict of Interest”), 9 (“Non-Solicitation”), 10 (“Mutual
Non-Disparagement”), 11 (“Injunctive Relief”), 12 (“General Provisions”) and 13
(“Entire Agreement”) of this Agreement shall survive Employee’s employment by
Northstar.

13. Entire Agreement. This Agreement, including the Confidentiality Agreement
incorporated herein by reference, the Nonsolicitation Agreement, the 2006 Plan,
the Northstar 1999 Stock Option Plan and related option documents in place at
the time of this signing, constitutes the entire agreement between the parties
relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, including the Prior Agreement. This Agreement may be amended or modified
only by a supplemental written agreement signed by Employee and an authorized
representative of Northstar. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    John S. Bowers Jr. Dated: June 29, 2007   By:  

/s/ John S. Bowers Jr.

  NORTHSTAR NEUROSCIENCE, INC. Dated: June 29, 2007   By:  

/s/ Raymond N. Calvert

  Name:   Raymond N. Calvert   Its:   Vice President, Finance and Chief
Financial Officer  

Northstar Neuroscience, Inc.

2401 Fourth Avenue, Suite 300

Seattle, WA 98121

 

5